MEMORANDUM DECISION.
Kenneth Bryant appeals from a judgment of the Superior Court, Androscoggin County, entered upon a jury verdict awarding the plaintiffs punitive damages. The defendant claims error in the court’s instructions for the first time on appeal. Despite the defendant’s failure to make objection at trial as required by M.R.Civ.P. 51(b), this court will review the trial court’s instructions for obvious error prejudicing substantial rights of the defendant. Knight v. Penobscot Bay Medical Center, 420 A.2d 915, 919 (Me.1980); 1 Field, McKusick & Wroth, Maine Civil Practice § 51.2 (2d ed. 1970 & Supp.1981). The defendant argues that this court should apply a less rigorous standard of review *706than obvious error in view of his self-representation at trial. This we decline to do.
Finding no prejudicial error in the instructions of the trial court, we affirm the judgment.
The entry is:
Judgment affirmed.
All concurring.